[LETTERHEAD OF KEEFE, BRUYETTE & WOODS, INC.] February 10, 2014 Via Facsimile and Edgar Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Home Bancorp Wisconsin, Inc. Registration Statement on Form S-1 (Registration No. 333-189668) Request for Acceleration of Effectiveness Ladies and Gentlemen: In accordance with Rule 461 of Regulation C promulgated under the Securities Act of 1933, we hereby join Home Bancorp Wisconsin, Inc. in requesting that the effective date of the above-referenced Registration Statement, as amended, be accelerated so that it will become effective at 12:00noon Eastern time on February 11, 2014, or as soon thereafter as may be practicable. Very Truly Yours, Keefe, Bruyette & Woods, Inc. /s/ Allan D. Jean Name: Allan D. Jean Title: Director
